 

Case 3:20-mj-00037-CLB Document 7 Filed 04/ 129Page 1 of 1
FILED RECEIVED
—_—— ENTERED ——__. SERVED ON
COUNSEL/PARTIES OF RECORD

 

APR -8 2020

 

 

IN THE UNITED STATES DISTRICT court
FOR THE DISTRICT OF NEVADA

 

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA BY: DEPUTY
vs. CRIMINAL CASE NO. 3:20-cr-037-CLB
fete Co f bo cy
DEFENDANT

ASSERTION OF RIGHT TO BE PRESENT IN COURT UNSHACKLED
AND PRESERVATION OF APPELLATE RIGHTS

l assert my Fifth and Sixth Amendment Rights to be present in court without shackles, and
further assert that appearing in court without shackles is necessary to maintain dignity and decorum
in the judicial process.

I submit that the Court cannot institute a policy requiring defendants be shackled in every
case. Instead, before I may be shackled for any courtroom proceeding, the Court must make an
individualized decision on the record that a specific security need particular to me exists.

To order shackling, the Court must make an individualized determination finding that
shackling serves a compelling government purpose and the particular shackling method is the least
restrictive means for maintaining security and order in the courtroom. In making this
determination, the Court should consider whether evidence exists demonstrating: a history of
disruptive courtroom behavior; attempts to escape from custody; assaults or attempted assaults
while in custody; or a pattern of defiant behavior towards corrections officials and judicial
authorities.

Until the Court makes an individualized shackling determination on the record, I request
lo appear in court without shackles. The shackling determination must be made in my and my
counscl’s presence, allowing my counsel to object and create an evidentiary record.

This Assertion serves as a standing objection of my right to appear in court unshackled at
all future appearances, without the need for me to reassert these rights or re-object to the shackling.

This Assertion als preserves my right to appeal the Court’s shackling decisions.
é
ow

f
‘ x

pos 1 fo

 

 

 

 

i
Defendant’s Signature” Date and time

i Digitally signed by L G
Lauren Gorman pate:zizto¢0s 138 -oroo Lauren D. Gorman
Attorney’s Signature Attomey Name, AFPD

201 W. Liberty St, #102, Reno, NV

 
